Exhibit 10.42

AsiaInfo Technologies (China), Inc

Employment Contract

Party A: AsiaInfo Technologies (China), Inc

Legal Representative: Steve Zhang

Address: 3,4/F, Zhongdian Information Tower, No.6 Zhongguancun South Street,

Haidian District Beijing

Postal Code: 100086

Party B: Yinhu Zhang

ID Card/Passport No.:

Home Address:

Postal Code:

Household Registration Address:

Telephone:

Party A and Party B (hereinafter referred to as the “Parties”) have entered into
this employment contract (“Contract”) on the basis of equal, voluntary and
mutual consultation and negotiation and in accordance with the Labor Law of the
People’s Republic of China, Labor Contract Law of the People’s Republic of China
and other relevant laws and regulations. Both Parties have agreed to comply with
the provisions of this Contract.

ARTICLE 1

TERM

 

1.1 The Contract is for a fixed duration.

 

1.2 If this Contract is a fixed duration as specified in Section 1.1.1, this
Contract shall commence on August 18, 2008 and terminate on August 18, 2011,
with the probationary period of N/A.

 

1.3 If this Contract is a non-fixed duration, this Contract shall commence on
N/A and terminate upon occurrence of the events specified by laws and
regulations.

ARTICLE 2

JOB DESCRIPTION

 

2.1 Upon execution of this Contract, Party B’s post (or position) is the General
Manager, Human Resources and Administration, at the following location: Beijing.
During the valid period of this Contract, Party A may change Party B’s
abovementioned post (or position) or location based on Party A’s production,
operation or working requirements or Party B’s working capacities and
performance, including but not limited to adjustment made to Party B’s job
description or work place, promotion, work transfer at the same level, and
demotion, etc., or adjustment made to Party B’s responsibilities without any
change to Party B’s abovementioned post (or position).



--------------------------------------------------------------------------------

2.2 Party B has agreed Party A to arrange Party B’s work assignment according to
the requirements during the term of this Contract, and Party B must complete the
required quantity, quality target or work assignment pursuant to the duties of
the post (or position) in which Party B engages as well as the relevant
requirements. When performing this Contract, Party B may not exceed its scope of
authority assigned to it by Party A. Party B has agreed that during the term of
this Contract:

 

  (a) comply with the provisions herein, relevant laws and regulations and all
of Party A’s rules and regulations,

 

  (b) during the prescribed work time, it shall exert all efforts, capabilities
and technique to perform the obligations under this Contract; apart from
ensuring its own work being up to the duty criterion for the post as set by
Party A, it shall also complete the temporary work additional to its own work as
arranged by Party A and, use its best efforts to assist Party A to meet or
exceed the contemplated commercial purposes; and

 

  (c) Party B shall not engage in activities which may harm Party A’s interests,
nor try to obtain private profit for itself or others, directly or indirectly,
by utilizing its position or authority in Party A.

ARTICLE 3

WORKING HOURS AND PAID HOLIDAYS

 

3.1 Upon execution of this Contract, subject to the requirements of Party B’s
post (or position), Party B’s working hours may be any one of the following:

 

  (1) standard/regular working hours: eight (8) hours a day and on average no
more than forty (40) hours a week;

 

  (2) integrated working hours: average daily and weekly working hours shall be
subject to statutory standard.

 

  (3) flexible working hours: flexible working hours subject to completion of
assigned duties and responsibilities.

During the term of this Contract, if there is any changes in applicable labor
law and regulations or adjustments to Party B’s post (or position), Party A
shall adjust Party B’s working hours accordingly.

 

3.2 Party B shall be entitled to paid public holidays, such as: (a) New Year
Day; (b) Spring Festival; (c) International Labor Day; (d) Ching Ming Festival;
(e) Dragon Boat Festival; (f) Mid-Autumn Festival; (7) National Day; and (8) any
other holidays as prescribed by Chinese laws and regulations.

 

3.3 Party A may arrange Party B to extend its work time due to work needs,
including arranging Party B to work overtime on weekends and holidays if needed.
However, the overtime working hours shall not exceed the maximum stipulated by
the State. Party A shall arrange make-up break equivalent to the overtime for
Party B or pay relevant fees to Party B, subject to the national regulations and
Party A’s applicable rules and regulations.

 

3.4 Party A may refuse to pay any compensation for Party B’s extended working
hours in the event that Party B extends its working hours in order to complete
the assignment in time or without Party A’s request or approval.

ARTICLE 4

REMUNERATION

 

4.1 Party A shall provide Party B with salary and treatment corresponding to
Party B’s post (or position) and in accordance with Party A’s salary allocation
system.



--------------------------------------------------------------------------------

4.2 During the term of this Contract, Party B’s salary shall be paid monthly by
means of cash, bank transfer or any other method. Such payment shall include any
allowances or subsidies, including but not limited to transportation allowance
and heating subsidies etc.

 

4.3 During the term of this Contract, Party A may make corresponding adjustment
and change to Party B’s salary amount, including raise or reduce Party B’s
salary criterion based on Party B’s post or position change (circumstances in
which Party B’s work, duties or scope have changed while its post or position
remains the same are also included), or Party B’s performance, or Party A’s
systems or policies relating to salary or position adjustment.

 

4.4 Where Party B suffers from a disease or has sustained an injury that is not
work-related, Party A shall offer Party B the sick pay, disease redress expenses
and medical treatment during the medical treatment period, subject to Party A’s
regulations and relevant provisions of local governmental authorities. In case
there is no relevant provisions of local governmental authorities and Party B
refuses to be subject to Party A’s internal rules and regulations, Party B
agrees that Party A shall pay Party B the sick pay during the medical treatment
period in the amount of 80% of the local minimum wage standard.

 

4.5 If Party A suspends its operation not as a result of Party B’s fault, Party
A shall pay Party B compensation pursuant to this Contract if such suspension
lasts less than one month. In the event the suspension is more than one month
and Party A fails to assign Party B to a new post (position), Party A shall pay
Party B compensation in the amount of 70% of the local minimum wage standard (or
minimum living standard as applicable).

 

4.6 Subject to applicable laws and regulations, Party A may withhold or deduct
of the following fees or amounts from Party B’s salaries, other remuneration or
expenses reimbursement: (a) any amount Party B owes Party A; and/or (b) any
other lawful taxes, liens and fees; and/or (c) for other legal purpose.

 

4.7 Party B agrees to abide by Party A’s privacy rules related to employees’
compensation. If Party A deliberately leaks its compensation to the public,
obtains any other employees’ compensation through unauthorized channels or files
complaints based on other employees’ compensation, Party A, based on its
applicable rules and regulations, may enforce certain disciplinary action
against Party B. If Party B decides to appeal its compensation (or
remuneration), Party B may do so through Party A’s Human Resources Department or
by way of negotiation.

ARTICLE 5

SOCIAL INSURANCE AND WELFARE

 

5.1 Party A and Party B shall contribute to employee pension insurance,
unemployment insurance, medical treatment insurance, work-related injury
insurance and other social insurance in accordance with the relevant provisions
concerning social insurance as established by the State and local authorities.
Party A shall withhold the portion which should be paid by Party B from its
salary as per the relevant requirements.

 

5.2 If Party B suffers from any work-related injury or occupational disease,
Party B shall be entitled to compensation and treatment pursuant to applicable
government rules and regulations.

 

5.3 Party A, subject to Party A’s economic performance and revenue, may pay a
year-end bonus to Party A’s employees. If a discretionary bonus is paid, such
bonus is based on each individual employee’s performance valuation and
contribution to Party A. If Party B’s employment was terminated prior to the
performance evaluation date, Party B shall not be entitled to the bonus program.



--------------------------------------------------------------------------------

ARTICLE 6

LABOR DISCIPLINE AND REGULATION

 

6.1 Party B shall be subject to Party A’s arrangement of work, strictly comply
with national laws and regulations, and rules, regulations, labor disciplines
and work criterion stipulated by Party A’s companies or departments in
accordance with law, take good care of Party A’s properties, observe
professional ethics, and actively participate in the training organized by Party
A so as to improve professional skills.

 

6.2 Party A may promulgate or amend Party A’s labor rules and regulations. Party
A shall notify such amendment to Party B by any method as Party A deems
appropriate (including but not limited to notice, announcement, circular,
memorandum, employee’s manual or declaration at a training or meeting, etc.).

 

6.3 Party A may require Party B to indemnify Party A’s economic losses resulting
from Party B’s violation of laws or Party A’s internal rules and regulations.

ARTICLE 7

WORKING CONDITIONS, LABOR PROTECTION AND OCCUPATIONAL HAZARD PREVENTION

 

7.1 During the term of this Contract and subject to relevant laws and
regulations, Party A has agreed to provide Party B with working environment,
conditions and equipment necessary to ensure Party B works in a safe and healthy
environment; in addition, Party A will actively coordinate with Party B to
provide corresponding conditions for Party B to complete its obligations
hereunder and to abide by the provisions hereunder as well as Party A’s internal
rules and regulations.

 

7.2 Party A shall provide Party B with necessary safety based on work needs. If
Party B has to be exposed to an occupational disease hazard, such occupational
disease hazard, the consequences thereof, the prevention measures and treatment
shall be set forth in Party A’s administrative measures on labor protection or
other relevant internal documents for Party B’s reference. Upon execution of
this Contract, Party B claim that have reviewed and noticed the above mentioned
content, and Party A shall be deemed to perform its notification obligation.

ARTICLE 8

TERMINATION AND DISSOLUTION

 

8.1 This Contract may be terminated, dissolved or renewed by either Party
pursuant to the Labor Law of the People’s Republic of China and other applicable
government rules and regulations.

 

8.2 Where Party B has incurred losses as a result of Party A’s dissolution of
this Contract in violation of the provisions herein, Party A shall bear the
indemnification liabilities pursuant to the provisions of Labor Law of the
People’s Republic of China.

 

8.3 Upon dissolution or termination of this Contract by the Parties for any
reason, Party B shall immediately cease all activities conducted in the name of
Party A, complete outstanding business as per Party A’s requests, settle all
accounts, carry out work handover, and return all Party A’s properties,
including but not limited to:

 

  (a) all documents and files with respect to Party A, Party A’s management,
operation and products and the copies thereof, which are maintained, used or
controlled by Party B;

 

  (b) name lists and information relating to Party A’s suppliers, clients and
other contact units and individuals;

 

  (c) software, disks, hardware and CDs containing Party A’s data and
information; and



--------------------------------------------------------------------------------

  (d) instruments, uniforms, apparatuses, equipment and other office appliances,
etc., which have been provided to Party B by Party A for work purposes.

 

8.4 Upon dissolution or termination of this Contract, Party B shall follow the
termination procedures prescribed by Party A, carry out work handover (including
returning properties). Any indemnification liabilities borne by Party A shall be
paid to Party B upon completion of the work handover.

 

8.5 Upon dissolution or termination of this Contract, Party A shall issue labor
contract termination certificate evidencing such termination. In addition, Party
A shall also handle the transfers of Party B’s social insurance and welfare
documentation in accordance with applicable laws and procedures.

ARTICLE 9

SETTLEMENT OF LABOR DISPUTE

Labor disputes arising from the performance of this Contract shall be first
settled by the Parties through friendly consultation; should the consultation
fail, either party may submit such labor dispute to a labor dispute arbitration
commission having jurisdiction for arbitration. If any party disagrees with the
arbitration award, it may appeal against such award at a people’s court.

ARTICLE 10

OTHER AGREEMENTS

The “Confidentiality and Non-competition Agreement”, “Employee Handbook”,
“Professional Ethic Criteria of Asiainfo”, “Labor Disciplines and Disciplinary
Action Rules” and “Statement of Asiainfo Policy regarding Confidential
Information and Stock and Securities Trading by Directors, Officers and
Employees” separately entered into by the Parties are attached hereto as
appendixes.

ARTICLE 11

MISCELLANEOUS

 

11.1 This Contract shall have its Chinese version as the authentic version. This
Contract shall be executed in counterparts and two (2) copies, with each of
Party A and Party B keeping one (1) copy. Each of the two (2) copies of this
Contract shall be equal in legal force.

 

11.2 This Contract constitutes the entire agreement between the parties relating
to this subject matter and supersedes all prior or simultaneous unperformed
employment contract, or relevant stipulations and agreements. Upon effective of
this Contract, any prior agreements or understanding between the Parties shall
cease to be effective. This Contract governs all issues relating to this subject
matter between the Parties.

[Signature Page Follows.]

IN WITNESS WHEREOF each of the Parties hereto has caused this Contract to be
executed by its duly authorized representative on the date set forth below.

 

Party A (Seal): AsiaInfo Technologies (China), Inc.

   Party B:   

/s/    YINHU ZHANG

Legal Representative or

Entrusted Agent (Signature/Seal):

     

Date of Execution: August 18, 2008

   Date of Execution: August 18, 2008